DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:  
In claim 3, lines 1-3, the recitation “the diaphragm further comprises a diaphragm sidewall coupled to the diaphragm end wall and extending from the first diaphragm end to the second diaphragm end” should be deleted, because the limitations are included in parent claim 1, lines 6-8.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2017/0204980 (“Naor”).
Regarding claim 1, Naor discloses (see figs. 2 and 3a) a seat assembly for a valve, the seat assembly comprising: a valve body (housing of valve 100) comprising a valve body step (see annotated fig. 3a, below); a diaphragm (132) defining a first diaphragm end (left end, relative to the orientation of fig. 3a) and a second diaphragm end (right end, relative to the orientation of fig. 3a), the diaphragm comprising a diaphragm end wall (right end wall, relative to the orientation of fig. 3a, of diaphragm 132) at the second diaphragm end, the diaphragm end wall defining an inner diaphragm end wall surface (surface of diaphragm, which engages disc “D”) and an outer diaphragm end wall surface (surface of diaphragm 132 which abuts valve seat), wherein the diaphragm further comprises a diaphragm sidewall (portion of diaphragm 132 which flexes; see annotated figure 3a, below) coupled to the diaphragm end wall and extending from the first diaphragm end to the second diaphragm end, wherein the outer diaphragm end wall surface defines a diaphragm sealing surface (right surface, relative to the orientation of fig. 3a, of the diaphragm 132 that seals against valve seat), a diaphragm step (defined by sealing lip 139; see annotated fig. 3a, below), and a head pad (see annotated fig. 3a, below), the diaphragm step defined between the diaphragm sealing surface and the diaphragm sidewall and engaging the valve body step when the valve is in a closed orientation (see position of diaphragm 132 in fig. 3a), the diaphragm step adjacent to the head pad; and a diaphragm guide (D) comprising a guide disc (disc portion of support “D” that abuts diaphragm 132; see annotated fig. 3a, below) and a guide stem (hollow guide stem of support “D”; see annotated fig. 3a, below), the guide stem monolithically formed with the guide disc, the guide disc defining an inner guide disc surface (left surface, relative to the orientation of fig. 3a) and an outer guide disc surface (right surface, relative to the orientation of fig. 3a), the outer guide disc surface abutting the inner diaphragm end wall surface.  

    PNG
    media_image1.png
    985
    1089
    media_image1.png
    Greyscale

Regarding claim 2, Naor discloses the seat assembly defining a seat assembly axis (axis “t” extending through port 124 and diaphragm 132; see fig. 1b) through a center of the guide disc (D); and the extends from the guide disc axially along the seat assembly axis.
Regarding claim 3, Naor discloses the diaphragm (132) further comprising a diaphragm sidewall (portion of diaphragm 132 which flexes; see annotated figure 3a, below) coupled to the diaphragm end wall (right end wall, relative to the orientation of fig. 3a, of diaphragm 132) and extending from the first diaphragm end (left end, relative to the orientation of fig. 3a) to the second diaphragm end (right end, relative to the orientation of fig. 3a), the diaphragm further comprising a diaphragm flange (circumferential flange of diaphragm 132, which is clamped between the valve body and cap 114; see annotated fig. 3a, above) extending radially outward from the diaphragm sidewall (see annotated fig. 3a, above) at the first diaphragm end (left end, relative to the orientation of fig. 3a).  
Regarding claim 6, Naor discloses the diaphragm (132) comprises a resilient material (“rubber or any other elastomeric material, such as silicon, etc.”; see specification paragraph [0069]) and the diaphragm guide (D) comprises a rigid material (“To provide rigidity and sufficient structural resilience to the diaphragm to withstand the forces exerted thereon and protect it from the wear and tear of the biasing spring, there is provided a rigid disk D”; see specification paragraphs [0073] and [0074]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naor, as applied to claim 1 above, in view of US2015/0260306 (“Arnold”).
Regarding claims 4 and 5, Naor discloses the seat assembly as claimed except for the guide disc defining an annular inner disc lip extending from the inner guide disc surface and an annular outer disc lip, wherein an annular disc groove is defined between the annular inner and outer disc lips.
Arnold teaches (see fig. 7) a guide disc (704) defining an annular inner disc lip (see annotated fig. 7, below) extending from an inner guide disc surface (top surface of guide disc 704, relative to the orientation of fig. 7) and an annular outer disc lip (see annotated fig. 7, below) extending from the inner guide disc surface, wherein the annular inner and outer disc lips are concentric to the guide stem; and wherein an annular disc groove (see annotated fig. 7, below) is defined between the annular inner and outer disc lips.

    PNG
    media_image2.png
    993
    837
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naor by configuring the diaphragm guide disc to have concentric annular inner and outer disc lips defining an annular disc groove therebetween, as taught by Arnold, so as to prevent unwanted movement of the spring.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naor, as applied to claim 1 above, in view of US2017/0146137 (“Koelzer”).
Regarding claim 9, Naor discloses the guide disc (D) attached to the diaphragm end wall (right end wall, relative to the orientation of fig. 3a, of diaphragm 132); however, Naor fails to disclose the attachment being made by a fastener.
Koelzer teaches (see paragraph [0028]) a seat assembly having a guide disc (56), which is attached to a diaphragm end wall (68) by a fastener (“adhesive”; see paragraph [0028]), more specifically an adhesive.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naor by fastening the guide disc to the diaphragm end wall by an adhesive, as taught by Koelzer, so as to better prevent misalignment within the seat assembly.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naor, as applied to claim 1 above, in view of US2011/0006239 (“Gerlich”).
Regarding claim 10, Naor discloses the invention as claimed except for the diaphragm guide further comprising a guide sidewall extending from an outer periphery of the guide disc.
However, Gerlich teaches a diaphragm guide (2) having a guide disc (disc abutting diaphragm 6; see annotated figure above) and a guide sidewall (2b) extending (upwardly, relative to the orientation of the figure) from an outer periphery of the guide disc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naor by configuring the diaphragm guide to have a guide sidewall extending from an outer periphery of the guide disc, as taught by Gerlich, so as to better guide the movement of the diaphragm.
Claim(s) 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naor in view of Arnold.
Regarding claim 11, Naor discloses (see figs. 2 and 3a) a valve comprising: a valve body (housing of valve 100) defining an inlet cavity region (110) and an outlet cavity region (117), the valve body comprising a valve body step (valve seat for diaphragm 132; see annotated fig. 3a); a bonnet (114) coupled to valve body; and a seat assembly configured to move between an open orientation (see open position of diaphragm 132 in fig. 2) and a closed orientation (see closed position of diaphragm 132 in fig. 2), the seat assembly comprising a diaphragm (132) and a diaphragm guide (support “D” of diaphragm 132), the diaphragm guide defining a guide disc (disc portion of support “D” that abuts diaphragm 132; see annotated fig. 3a, below) and the diaphragm defining a diaphragm end wall (wall of diaphragm 132 abutting support “D”) comprising a diaphragm step (step defined mainly by sealing lip 139; see annotated fig. 3a, below) opposite the valve body step, a spring (see spring disposed between lid 114 and diaphragm 132) biasing the seat assembly to the closed orientation, a first spring end (right end, relative to the orientation of fig. 3a) of the spring secured to the guide disc by engagement of the first spring end with the guide disc, wherein the diaphragm further comprises an annular diaphragm flange (circumferential flange of diaphragm 132, which is clamped between the valve body and cap 114; see annotated fig. 3a, above) retained between the bonnet and the valve body, the guide disc abutting the diaphragm end wall; wherein, in the open orientation (see open position of diaphragm 132 in fig. 2), fluid is permitted to flow between the inlet and outlet cavity regions, and in the closed orientation (see closed position of diaphragm 132 in fig. 3a), fluid is prohibited from flowing between the inlet and outlet cavity regions when the diaphragm step engages the valve body step (see fig. 3a). 
 
    PNG
    media_image3.png
    871
    1111
    media_image3.png
    Greyscale
  
Naor does not disclose the spring being secured to the guide disc by engagement of the first spring end with a disc groove of the guide disc.
However, Arnold teaches (see fig. 7) a guide disc (704) defining a disc groove (see annotated fig. 7, below), and a spring secured to the guide disc by engagement of a first spring end with the disc groove of the guide disc.

    PNG
    media_image4.png
    633
    444
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naor by configuring the diaphragm guide disc to have a disc groove and the first spring end of the spring engaging the disc groove, as taught by Arnold, so as to prevent unwanted movement of the spring.
Regarding claim 26, Naor discloses the valve body (body of valve 100) further defines a valve body groove (see annotated fig. 3a, above); the bonnet (114) defines a bonnet groove (see annotated fig. 3a, above); and the diaphragm flange (peripheral flange, which is clamped between the bonnet and valve body; see annotated fig. 3a, above) is configured to be received within the bonnet groove and the valve body groove.  
Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich in view of Arnold and further in view of Naor.
Regarding claim 11, Gerlich discloses a valve comprising: a valve body (mainly defined by 1 and 16) defining an inlet cavity region (23) and an outlet cavity region (24), the valve body comprising a valve body step (sealing seat 22 is formed as a step from a bottom surface of channel 24); a bonnet (3) coupled to valve body; and a seat assembly configured to move between an open orientation (where surfaces 19 and 22 are separated) and a closed orientation (where surfaces 19 and 22 are in abutment; see position illustrated in the figure), the seat assembly comprising a diaphragm (6) and a diaphragm guide (2), the diaphragm guide defining a guide disc (disc abutting diaphragm 6; see annotated figure below) and the diaphragm defining a diaphragm end wall (wall defining surface 19) comprising a diaphragm step (step defined between sealing rims 20 and 21) opposite the valve body step, a spring (4) biasing the seat assembly to the closed orientation, a first spring end (bottom end, relative to the orientation of the figure) of the spring secured to the guide disc by engagement of the first spring end with a surface (contact face 2a) of the guide disc, wherein the diaphragm further comprises an annular diaphragm flange (15) retained between the bonnet and the valve body (flange 15 is clamped between housing part 16 and groove 14 of bonnet 3), the guide disc abutting the diaphragm end wall (see figure); wherein, in the open orientation, fluid is permitted to flow between the inlet and outlet cavity regions, and in the closed orientation, fluid is prohibited from flowing between the inlet and outlet cavity regions.  
However, Gerlich does not disclose the first spring end of the spring secured to the guide disc by the engagement of the first spring end with a disc groove of the guide disc and the diaphragm step engaging the valve body step.
Arnold teaches (see fig. 7) a first spring end (bottom end, relative to the orientation of fig. 7) of a spring (see annotated fig. 7, below) secured to a guide disc (704) by the engagement of the first spring end with a disc groove (see annotated fig. 7, below) of the guide disc.

    PNG
    media_image5.png
    993
    740
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gerlich by configuring the spring to engage a disc groove of the guide disc, as taught by Arnold, so as to prevent unwanted movement of the spring.
Additionally, Naor teaches (see fig. 3a) a valve body (body of valve 100 defining outlets 115 and 117) comprising a valve body step (see annotated fig. 3a, below) and a diaphragm (132) defining a diaphragm end wall (right end wall of diaphragm 132, relative to the orientation of fig. 3a) comprising a diaphragm step (see annotated fig. 3a, below) opposite the valve body step, wherein in the closed orientation, the diaphragm step engages the valve body step (see fig. 3a).

    PNG
    media_image6.png
    871
    1065
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Gerlich and Arnold by configuring the diaphragm step and valve body step to be complimentary and engaging one another in the closed orientation, as taught by Naor, to better seal and prevent leakage between the diaphragm and the valve body in the closed position.
Regarding claim 14, Gerlich discloses the diaphragm guide (2) further comprises a guide stem (11) extending from the guide disc (disc portion defining surface 2a); the bonnet (3) comprises a bonnet post defining a bonnet bore (12); and the guide stem slidably engages the bonnet bore and is configured for linear movement within the bonnet bore.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich in view of Arnold and Naor, as applied to claim 11 above, and further in view of US4517803 (“Jamison”).
Regarding claim 12, the combination of Gerlich, Arnold and Naor discloses the bonnet (Gerlich, 3) and valve body (Gerlich, mainly defined by 1 and 16) define an upper chamber (Gerlich, 5).
However, Gerlich is silent to disclosing a control system configured to adjust pressure in the upper chamber.  
Jamison teaches (see fig. 1) a valve having a bonnet (36) and a valve body (mainly defined by 16 and 26) define an upper chamber (54); and a control system (mainly defined by 44 and 46) configured to adjust pressure in the upper chamber (see col. 3, lines 18-26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Gerlich, Arnold and Naor by configuring the upper chamber to have pressure adjusted by a control system, as taught by Jamison, so as to have better regulate opening and closing of the valve.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich in view of Arnold and Naor, as applied to claims 11 and 14 above, and further in view of US4715578 (“Seltzer”).
Regarding claims 15 and 16, the combination of Gerlich, Arnold and Naor discloses the guide stem (Gerlich, 11) slidably engaging the bonnet bore (Gerlich, 12).
However, the combination of Gerlich, Arnold and Naor does not disclose a guide bushing engaged with the bonnet post, the guide bushing defining a bushing bore, the guide stem slidably engaging the bushing bore; wherein: the guide bushing defines an outer bushing surface; the outer bushing surface defines bushing threading; the bonnet post defines an inner sidewall surface; the inner sidewall surface defines bonnet threading; and the bushing threading of the guide bushing is configured to mate with the bonnet threading of the bonnet.  
Seltzer teaches (see fig. 1) a valve comprising a guide bushing (46) engaged with a bonnet post (post defining threaded bore with which guide bushing 46 is engaged), the guide bushing defining a bushing bore (bore through which guide stem 44 extends), a guide stem (44) slidably engaging the bushing bore;
wherein: the guide bushing defines an outer bushing surface (threaded exterior surface of guide bushing 46); the outer bushing surface defines bushing threading (exterior threading of guide bushing 46); the bonnet post defines an inner sidewall surface (radially inner surface defining female threading, which engages male threading of guide bushing 46); the inner sidewall surface defines bonnet threading (female threading, which engages male threading of guide bushing 46); and the bushing threading of the guide bushing is configured to mate with the bonnet threading of a bonnet (16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Gerlich, Arnold and Naor by employing a guide bushing threadingly engaged with the bonnet post, the guide bushing defining a bushing bore, the guide stem slidably engaging the bushing bore, as taught by Seltzer, so as to be capable of using a material, which allows easier sliding of the guide stem.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich in view of US2016/0327964 (“Kiesbauer”).
Regarding claims 18 and 19, Gerlich discloses a valve (see valve in figure) opened by a method comprising: providing the valve, the valve comprising an inlet cavity region (23), an outlet cavity region (24), an upper chamber (5), and a seat assembly separating the upper chamber from the inlet and outlet cavity regions, the seat assembly comprising a monolithic diaphragm guide (2) and a diaphragm (6), the monolithic diaphragm guide comprising a guide disc (2a) abutting the diaphragm; decreasing  pressure in the upper chamber (via port 13; although Gerlich does not explicitly describe decreasing the pressure, it is common knowledge that a valve assembly disposed in a turbocharger housing is actuated by a vacuum pressure or negative pressure sourced from an engine intake manifold; see US2014/0166130 (“Jin”), paragraph [0025] for details on the vacuum pressure/negative pressure port 32); and disengaging a sealing surface (at least partially defined by 20 and 21) of the diaphragm from a sealing surface (22) of the valve to allow fluid flow from the inlet cavity region to the outlet cavity region. 
However, Gerlich does not disclose detecting a first pressure at a port within the inlet cavity region and a second pressure at a port in the outlet cavity region, wherein decreasing pressure in the upper chamber comprises operating a control system to release fluid from the upper chamber; and disengaging a diaphragm step of the sealing surface of the diaphragm from a valve body step of the sealing surface of the valve.
Kiesbauer teaches (see fig. 1) controlling pressure in an upper chamber (32) by operating a control system (at least partially defined by “position controller” 50) to release fluid from the upper chamber, and the control system receiving signals detecting a first pressure at a port within the inlet cavity region and a second pressure at a port in the outlet cavity region (see paragraph [0035]), to process diagnostic information therefrom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gerlich by controlling pressure in the upper chamber by operating a control system, and detecting a first pressure at a port within the inlet cavity region and a second pressure at a port in the outlet cavity region, to calculate the pneumatic control signal and/or the diagnostic information dependent up on at least one of the selection comprising process fluid pressure in the inlet, process fluid pressure in the outlet, and the process fluid temperature, as taught by Kiesbauer.
Additionally, Naor teaches (see figs. 2 and 3a) disengaging a diaphragm step (step defined at least partially by sealing lip 139; see annotated fig. 3a, below) of a sealing surface (right surface, relative to the orientation of fig. 3a, of diaphragm 132) of a diaphragm (132) from a valve body step (see annotated fig. 3a, below) of a sealing surface of a valve (100).

    PNG
    media_image6.png
    871
    1065
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Gerlich and Kiesbauer by configuring the diaphragm with a diaphragm step and the valve body with a valve body step complimentary to the diaphragm step, wherein the diaphragm step disengages from the valve body step to open the valve, as taught by Naor, to ensure sealing of the valve in the closed configuration.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich in view of Kiesbauer, as applied to claims 18 and 19 above, and further in view of Seltzer.
Regarding claim 20, the combination of Gerlich and Kiesbauer discloses sliding the guide stem (Gerlich, 11) of the monolithic diaphragm guide (Gerlich, 2) within a bonnet bore (Gerlich, 12) of the valve comprises sliding a guide stem (Gerlich, 11) linearly along the bonnet bore.
The combination of Gerlich, Kiesbauer and Naor does not disclose a guide bushing engaged with the bonnet bore; and sliding the guide stem of the monolithic diaphragm guide within the bonnet bore of the valve comprising sliding the guide stem linearly along the guide bushing.
Seltzer teaches (see fig. 1) a valve comprising a guide bushing (46) engaged with a bonnet bore (bore of bonnet 16 within which bushing 46 is threadingly engaged); and sliding a guide stem (44) of a diaphragm guide (43) within the bonnet bore of the valve comprises sliding the guide stem linearly along the guide bushing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Gerlich, Kiesbauer and Naor by employing a guide bushing engaged with the bonnet bore and sliding the guide stem linearly along the guide bushing, as taught by Seltzer, so as to be capable of using a material, which allows easier sliding of the guide stem.
Claim(s) 21, 23, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4893645 (“Augustinas”) in view of FR2920165 (“Lollia”).
Regarding claim 21, Augustinas discloses a valve comprising 
a valve body (22) defining a valve body step (seat 28 provides a step from surrounding region), an inlet cavity region (24) and an outlet cavity region (26); 
a bonnet (30) coupled to the valve body and defining an upper chamber (chamber defined between diaphragm 32 and bonnet 30 within which spring 70 is disposed), the bonnet defining a bonnet bore (recess defined in portion 72, through which spring 70 extends); 
a seat assembly movable between an open orientation (position where diaphragm 32 is separated from seating surface 28) and a closed orientation (see position of fig. 2) and defining an equalization pathway (at least partially defined by ports 66 and 68) extending from the inlet cavity region to the upper chamber, the seat assembly comprising a diaphragm (32) and a monolithic diaphragm guide (60), the monolithic diaphragm guide defining a guide disc (see disc portion of monolithic diaphragm guide 60 in annotated fig. 2, below) and a guide stem (see portion of monolithic diaphragm guide 60 through which equalization pathway 68 is defined in annotated fig. 2, below), the diaphragm defining a diaphragm end wall (wall of diaphragm 32, which abuts disc portion of monolithic diaphragm guide 60) comprising a diaphragm step (see annotated fig. 2, below) opposite the valve body step, the guide disc abutting the diaphragm end wall; 
a depressurization pathway (at least partially defined by 76) extending from the upper chamber to the outlet cavity region; and 
a solenoid system (16) comprising a plunger (86), the plunger movable between a closed position (position where seal 84 abuts seat 82 as illustrated in fig. 2), wherein the depressurization pathway is sealed by engagement of the diaphragm step to the valve body step (see position illustrated in fig. 2), and an open position (position where seal 84 is lifted from seat 82), wherein the depressurization pathway is unsealed.  

    PNG
    media_image7.png
    665
    696
    media_image7.png
    Greyscale

Augustinas does not disclose the guide stem being configured to slide through the bonnet bore.
However, Lollia teaches a monolithic diaphragm guide (at least partially defined by 7 and 28), the monolithic diaphragm guide defining a guide disc (see annotated fig. 1, below) and a guide stem (28), the guide stem configured to slide through a bonnet bore (14) of a bonnet (15), a biasing spring being disposed about the guide stem.

    PNG
    media_image8.png
    617
    687
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Augustinas by configuring the monolithic diaphragm guide to have the guide stem side through the bonnet bore and the biasing spring disposed about the guide stem, as taught by Lollia, so as to have a diaphragm with better guided movement between open and closed positions.
Regarding claim 23, the combination of Augustinas and Lollia discloses the equalization pathway (Augustinas, at least partially defined by ports 66 and 68) comprises an equalization hole (Augustinas, see hole through diaphragm 32 through which stem of diaphragm guide 60 extends, as modified by Lollia, 28, above) formed through the diaphragm (Augustinas, 32) and an equalization passage (Augustinas, 68, as modified by Lollia, passage extending through guide stem 28, above) formed through the diaphragm guide (Augustinas, 60, as modified by Lollia,  to have guide stem 28 disposed in the bonnet bore).  
Regarding claim 25, Augustinas discloses the solenoid system (16) further comprising a solenoid (88) and a spring (106), the spring biasing the plunger (86) to the closed position (position where seal 84 abuts seat 82 as illustrated in fig. 2) and the solenoid configured to generate a magnetic field to move the plunger to the open position (position where seal 84 is separated from seat 82).
Regarding claim 27, the combination of Augustinas and Lollia discloses an equalization passage (Lollia, passage extending through guide stem 28) begins at a surface of the diaphragm end wall (Augustinas, 58) facing the guide disc (Lollia, guide disc monolithically formed with guide stem 28).
Regarding claim 28, the combination of Augustinas and Lollia discloses an equalization passage (Lollia, passage extending through guide stem 28) defines one or more equalization ports (Lollia, port at end of hollow stem 28, opening into the bonnet bore) formed in the diaphragm guide (Augustinas, 60, as modified by Lollia above to have guide stem 28, which is guided by the bonnet bore), the one or more equalization ports extending from the equalization passage (Augustinas, 68) to the upper chamber (Augustinas, chamber defined between diaphragm 32 and bonnet 30).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustinas in view of Lollia, as applied to claim 21 above, and further in view of US2020/0056633 (“Weingarten”).
Regarding claim 24, the combination of Augustinas and Lollia discloses the depressurization pathway (Augustinas, at least partially defined by 76) comprises a depressurization port (Augustinas, port extending through seat 82) formed through the bonnet (Augustinas, 30) and a depressurization channel (Augustinas, channel extending through tube 80) formed through the bonnet, a sealing ring (Augustinas, 78) and the valve body (Augustinas, 22).
The combination of Augustinas and Lollia does not disclose the depressurization channel being formed through the diaphragm; however, Weingarten teaches (see fig. 2) a valve having a depressurization pathway comprising a depressurization port (108) formed through a bonnet (102) and a depressurization channel (channel extending between port 108 and port 112) formed through the bonnet, a diaphragm (114), and a valve body (116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Augustinas and Lollia by configuring the depressurization channel to extend through a portion of the diaphragm, as taught by Weingarten, so as to provide a valve with a depressurization channel that does not require an additional sealing ring.

Response to Arguments
Applicant's arguments filed July 27, 2021, have been fully considered.
With respects to the 35 U.S.C. 112(b) rejection(s) of claims 27 and 28, in light of Applicant’s amendments filed July 27, 2022, this rejection is withdrawn.
Applicant’s arguments with respect to claim 1 have been considered, but Applicant’s current amendments have necessitated a new grounds of rejection and Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since Applicant’s arguments regarding claims 4, 6 and 9 concern only the structure of parent claim 1, those arguments are deemed addressed in the response, above.
With regards to Applicant’s arguments concerning the rejection of claims 11, 14 and 26 over Gerlich in view of Arnold, Applicant’s current amendments have overcome this rejection; however, a new ground of rejection (Naor in view of Arnold, and/or Gerlich in view of Arnold and further in view of Naor) has been necessitated by the current amendments.  More specifically, Naor has been employed to disclose and/or teach the features of a diaphragm step having a complimentary shape to a valve body step (see annotated fig. 3a, below), which allows for more secure sealing of the diaphragm valve in the close position (see closed position of diaphragm 132 in fig. 3a, below).

    PNG
    media_image6.png
    871
    1065
    media_image6.png
    Greyscale

Since Applicant’s arguments regarding claims 12, 15, 16 concern only the structure of parent claim 11, those arguments are deemed addressed in the response, above.
With regards to Applicant’s arguments concerning the rejection of claims 18 and 19 over Gerlich in view of Kiesbauer, Applicant’s current amendments have overcome this rejection; however, a new ground of rejection (Gerlich in view of Kiesbauer and further in view of Naor) has been necessitated by the current amendments.  More specifically, Naor has been employed to disclose and/or teach the features of a diaphragm step having a complimentary shape to a valve body step (see annotated fig. 3a, above), which allows for more secure sealing of the diaphragm valve in the close position (see closed position of diaphragm 132 in fig. 3a, above).
Since Applicant’s arguments regarding claim 20 concern only the structure of parent claim 18, those arguments are deemed addressed in the response, above.
With regards to Applicant’s arguments concerning the rejection of claims 21 over Augustinas and Lollia, Applicant argues that the prior art does not disclose “the depressurization pathway is sealed by engagement of the diaphragm step to the valve body step” as recited in amended claim 21; however, the examiner respectfully disagrees.  Augustinas discloses a depressurization pathway (76) is sealed (from fluid entering inlet 24) by engagement of a diaphragm step (step defined by diaphragm, which engages seat 28; see annotated fig. 2, below) to a valve body step (valve seat 28 defines a step from a bottom of the diaphragm chamber; see annotated fig. 3a, below).  The rejection of claim 1 over Augustinas in view of Lollia is, therefore, maintained.
Since Applicant’s arguments regarding claim 23-25, 27 and 28 concern only the structure of parent claim 21, those arguments are deemed addressed in the response, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US3526360, US5771924, US4226259 and FR2205930 disclose a diaphragm valve having a diaphragm with an end surface having a diaphragm step engaging a valve body step defining a valve seat of a valve body.  US9803755 discloses a diaphragm valve having a diaphragm with an end surface having a circumferential sealing lip.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753